PD-0527&0528-16

                             PDRNO.         l^M-Otfl-CJC

                       IN THE COURT OF CRIMINAL APPEALS                     C0[^T OF CRIMINAL APPFAI.S
                                   AT AUSTIN, TEXAS
                                  / /,                                            m 13 2016
                  UZPiSMl Uc^jJlila.k $d3St ,Appellant
                                            vs                               Abel Acosta. Glen

                       ON APPEAL FROM THE ^Arf.f^ b:*rp:rr fr^ cA I\r>f6fils
                         OF UfiWiS             COUNTY, TEXAS                          FILED IN
                          AND ON DISCRETIONARY REVIEW                       C°URT 0F CR,MNAL APPE/H R
                     FROM THE IJt'rfjuJMJh.rtticf fatlAT                            r/yy , orr
                                                                                  «toI Acusia, Cierk
                APPELLANT'S P/?0 ££ MOTION TO EXTEND TIME
               TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


       COMES NOW^<f/}5rt/t lAk&ridiiick (hiszipro se Appellant in the above-styled and
numbered cause, and files this his Motion to Extend Time to File a Petition for Discretionary

Review ("PDR") and in support thereof would show this Court the following:



      Appellant was convicted of                      in cause number J3D7'Z'$£P/DJ&an&
                                      CoNLt4W£fJ7                f/
punishment was assessed at      £>Q      years inprison. The /*/ District Court ofAppeals

affirmed his conviction in case number /J0y$'$5^            on HPAilfi.efif-k Appellant's
petition is now due on or before Mftif IJi.^O'/ls •
      Appellant requests an additional sixty (60) day extension to prepare a pro se PDR.
Although Appellant consulted with undersigned counsel on one occasion, he has not yet

secured counsel in this matter.


                                                  II.


       Because good cause exists for the granting of this request, Appellant requests this Court

grant his request for an additional sixty (60) days to prepare and file his PDR.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests this Court extend the

deadline to file his PDR until Julyiy/«j,.
                                      \3.2bjL •



Date Signed                                              Defendant/Appellant